Citation Nr: 1615404	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  06-32 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right hip disability.

2. Entitlement to an increased disability rating in excess of 10 percent for residuals of a left knee injury.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Caroline Temple, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to April 1963 and from August 1963 to April 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

A hearing before a Veterans Law Judge (VLJ) was held at the RO in June 2008.  A transcript of this Board hearing has been obtained and associated with the claims file.

In June 2015, the Veteran was informed that the Veterans Law Judge who held the June 2008 hearing was no longer at the Board and offered him the opportunity to obtain a new hearing.  The Veteran requested a new video conference hearing before the Board.  As such, the Veteran was afforded a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of the hearing has been associated with the record.

The Veteran appealed the Board's decision of November 2008 to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2009, the Court granted a Joint Motion for Remand and vacated the Board's decision, in part, and remanded for compliance with the instructions in the Joint Motion.  The Court remanded the claims of service connection for a right shoulder disability, a left shoulder disability, a right hip disability, and a cervical spine disability, and the claim for increase for the left knee disability.  The Court affirmed the Board's decision to deny service connection for a left hip disability and a right ankle disability and the claim for increase for chronic right epididymitis.

Following the Court's Order, the issues remaining on appeal were remanded by the Board for further development in April 2011.  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the agency of original jurisdiction (AOJ) for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the Veteran has submitted a timely Notice of Disagreement (NOD) for the issues of entitlement to service connection for kidney cancer; entitlement to service connection for anxiety; entitlement to service connection for depression; entitlement to service connection for a low back condition; entitlement to an initial increased disability rating in excess of 50 percent for PTSD; entitlement to an initial compensable rating for chronic testicular inflammation; entitlement to an initial compensable rating for residual surgical scar of the left ankle; entitlement to an initial compensable rating for instability of the left ankle; entitlement to an initial compensable rating for erectile dysfunction associated with benign prostatic hypertrophy; entitlement to an increased disability rating in excess of 20 percent for benign prostatic hypertrophy; entitlement to an increased disability rating in excess of 10 percent for a left shoulder impingement syndrome; and entitlement to an increased disability rating in excess of 10 percent for a right shoulder impingement syndrome, but has not yet been issued a Statement of the Case.  The RO has recognized the NODs and will be taking action to issue a Statement of the Case.  These issues will be the subject of a separate Board decision if the appeals are perfected.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Service connection

In April 2011, the Board noted that additional development was necessary.  Therefore, the Veteran underwent a VA examination in February 2012 where the VA examiner opined that the Veteran's condition was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The VA examiner explained that "[n]o complaints of any right hip problems [were] found during service or within one year of discharge."      

In August 2013, the Veteran was afforded another VA examination where upon review of the evidence of record, the VA examiner explained that while there was one note within the Veteran's service-treatment records, dated February 1967, of right hip pain, assessed as a hip strain, there were "no other notes regarding the hip to suggest any ongoing sequelae resulting from this acute injury.  No evidence for chronic hip condition present during service."

In this matter, the Board finds that the February 2012 and August 2013 opinions are inadequate.  An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Here, the Veteran has testified that he has experienced symptomology of a right hip disability during service and since.  As such, the Board affords little, if any, probative value to the VA examiner's opinions.

Thus, the VA opinions are inadequate in their failure to comment on the Veteran's reports of symptomatology and continuity.  As such, a new VA examination and opinion is necessary.

Increased disability rating

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (a) (West 2014).  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

According to the January 2016 Brief submitted by the Veteran's representative, the Veteran's left knee disability was last assessed by a VA examiner in February 2012, four years ago.  In addition, necessary imaging tests were not performed.  Therefore, the evidence of record does not adequately assess his current symptomatology for rating purposes.  VA is required to afford him new contemporaneous VA examinations to assess the current severity of his disabilities. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran an additional VA examination for this disability.  It was also argued in the January 2016 Brief that the Court Joint Motion had not been complied with as the assignment of separate evaluations, as directed by the Court, had not been considered.

TDIU

The Veteran seeks entitlement to service connection for TDIU.  Before the Board can adjudicate this claim, however, additional development is required. 

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a substantive appeal after a Statement of the Case is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a Statement of a Case), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203. 

The Board finds that the Veteran has submitted a timely NOD to the July 2015 rating decision.  See 38 C.F.R. §§ 20.300, 20.301(a), 20.302(a) (2015).  Significantly, however, to date, it does not appear that the RO has issued a Statement of the Case in response to the July 2015 Notice of Disagreement.  In such cases, the Board is required to remand the issue to the RO for issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Once all outstanding records are obtained and associated with the claims file, schedule the Veteran for a VA examination with the appropriate specialist to determine whether the Veteran has any current disability of the right hip, and, if so, whether it is more likely than not (greater than 50 percent probability), at least as likely as not (50 percent probability), or less likely than not (less than 50 percent probability), that any right hip disability is related to right hip strain in service in 1967 or otherwise related to the Veteran's active service.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examiner and this fact should be acknowledged in the report.  

Furthermore, the examiner must also discuss the Veteran's lay statements regarding symptomatology and continuity when discussing the offered opinion.  The rationale for the opinion expressed should be explained in the examination report.  A discussion of the medical principles involved would be of assistance to the Board.

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. After any outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination in order to assess the severity of his service-connected residuals of a left knee injury.  The claims file must be made available to the VA examiner for review in connection with the examination and this fact should be acknowledged in the report.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. 

Such examination should include detailed range of motion studies of the left knee and the VA examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the left knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of left knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.

The examiner should state whether the Veteran has undergone removal of the semilunar cartilage and, if so, identify all symptoms thereof.

An explanation should be given for all opinions and conclusions expressed.  If the VA examiner must resort to speculation to render the requested opinion, he/she must state the reasons therefor, with specificity, such as that this question is outside the scope of knowledge of a medical professional conversant in VA practices.

4. The AOJ should issue a Statement of the Case as to the issue of TDIU.  See Manlincon, supra.  If the decision remains adverse to the Veteran, he and his representative should be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  They must be informed of the time period allowed for perfecting a timely appeal.

5. Upon completion of the foregoing, review the examination report(s) to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

6. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claims, considering all applicable laws and regulations.  The AOJ must consider whether separate or increased evaluations are warranted for the left knee disability pursuant to Diagnostic Code 5259 and Diagnostic Code 5003.  If any claim remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

